internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-110830-00 date date x a b c d e f d1 d2 d3 d4 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x elected to be an s_corporation effective for its taxable_year beginning d1 on d2 a x’s sole shareholder at that time transferred percent of a’s x stock to b at the time of the transfer b was not eligible to be an s_corporation shareholder therefore x’s s election terminated on d2 on d3 a transferred to c d e and f the remaining x stock owned by a representing percent of the outstanding_stock of x currently b is eligible to be an s_corporation shareholder the x shares held by c d e and f currently total percent of the outstanding_stock of x c d e and f did not own any shares of stock in x when x terminated its s election x is requesting permission to reelect to be an s_corporation effective d4 prior to the termination of the five-year waiting_period imposed by sec_1362 sec_1362 provides that if a small_business_corporation has made an election under sec_1362 and if such election has been terminated under sec_1362 the corporation and any successor_corporation is not eligible to make an election under sec_1362 for any taxable_year before its fifth taxable_year which begins after the first taxable_year for which the termination is effective unless the secretary consents to the election sec_1_1362-5 of the income_tax regulations provides that the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of the termination tends to establish that consent should be granted in the absence of this fact consent ordinarily is denied unless the corporation shows that the event causing termination was not reasonably within the control of the corporation or shareholders having a substantial interest in the corporation and was not part of a plan on the part of the corporation or of such shareholders to terminate the election based solely on the facts and the representations submitted permission is granted to x to elect to be an s_corporation effective d4 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied regarding x's eligibility to elect to be an s_corporation a copy of this letter should be attached to x's federal_income_tax return for its taxable_year for which the s_corporation_election is accepted as filed this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours h grace kim assistant to the chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
